Amendment #1
Cantara Agreement

Amendment #1 to Agreement between Cognigen Networks, Inc. (Cognigen), the
Anderson Family Trust No. 1 (AFT), and the Cantara Communications Corporation
dated December 9, 2005 (Cantara Agreement).

Cognigen, the AFT and Cantara agree that the Cantara Agreement is amended by
deleting paragraph (a) therefrom and substituting therefor the following:   (a).
Payment of $25,000 on March 15, 2006, by wire transfer, plus the payment by wire
transfer of $25,000 on each 15th day of April, May, June, July, and August for a
total of $150,000.

Said payments will be applied to the first annual installment of $450,000 that
was to have been paid on March 15, 2006, if the balance due of $300,000 for the
first annual installment is paid on or before September 15, 2006  

Until the first installment totaling $450,000 is paid in full, AFT will continue
to receive 100% of the monthly Cantara commissions. Once the $450,000 is paid in
full, AFT will receive 70% of the monthly amount due pursuant to the Stock
Agreement

Except as amended herein, the terms of the Cantara Agreement among Cognigen, the
AFT and Cantara shall remain in full force and effect.

This amendment is dated March 14, 2006.

Cognigen Networks, Inc.


By: /s/ Gary L. Cook                       
       Gary L. Cook, Acting President


The Anderson Family Trust No. 1


By: /s/ Peter Tilyou                         
        Peter Tilyou, Trustee


Cantara Communications Corporation


By: /s/ Peter Tilyou                         
        Peter Tilyou, President

--------------------------------------------------------------------------------